DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Claim Status
	Claims 1-6 and 15-18 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejections of the claims under 35 U.S.C. 103 as set forth in the previous Office action are withdrawn in light of the amendment of 11/12/2021, which amended claim 1 to recite a particular viscosity range for the liquid medium composition produced by the claimed method.
withdrawn in light of the amendment of 11/12/2021, which amended claim 1 to recite a particular viscosity range for the liquid medium composition produced by the claimed method.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 directed to inventions that were non-elected without traverse.  Accordingly, claims 7-14 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Please cancel claims 7-14.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 and 15-18 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        12/28/2021